<;§Hj§§&mgy=">a
tKFSUdHI¢r

_ELECTRoNIcALLY FILED `
§txjc#g

UNITED STATES DISTRICT COURT }: y 7 ' `:
pATE FILED:

SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

cLINToN EAsTwoon et ai.,
lacv6652 (JGK)
Piaintiffs,
0PIN10N AND oRDER

 

~ against ~
MOLECULAR DEFENSES CORP. et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

Plaintiffs Clinton Eastwood and Howard Bernstein, as
Trustees of the 1988 Clinton Eastwood Trust (“Eastwood Trust”),
bring this Complaint against defendants Molecular Defenses
Corporation (Nevada) (“MDC Nevada”); Molecular Defenses
Corporation (New York) {“MDC New York”); Molecular Defense
Holdings, LLC (“MDH”); Molecular Defenses Group Inc.; ThyoGen
Group Corporation; and Kevin Davis, the President and Chief
Executive Officer of MDC Nevada and ThyoGen Group.

The plaintiffs allege federal patent claims for priority
and correction of inventorship, and state law claims for
conversion, unjust enrichment, and constructive trust. The
defendants move to dismiss the complaint under Federal Rules of
Civil Procedure lZ(b)(l) and (6). For the reasons explained
below, the defendants' motion to dismiss based on Rule lZ(b)(l)

is granted.

 

I.
ln defending against a motion to dismiss for lack of
subject matter jurisdiction pursuant to Rule 12(b)(1), the
plaintiff bears the burden of proving the Court’s jurisdiction

by a preponderance of the evidence. Makarova v. United States,

 

201 F.3d 110,r 113 (Zd Cir. 2000). ln considering such a motion,
the Court generally must accept the material factual allegations
in the complaint as true. See J.S. ex rel. N.S. v. Attica Cent.
§ch§;, 386 F.3d 107, 110 (2d Cir. 2004). The Court does not,
however, draw all reasonable inferences in the plaintiff’s
favor. Id.; see also Graubart v. Jazz Images, Inc., No.
02cv4645, 2006 WL 1140724, at *2 (S.D.N.Y. Apr. 27, 2006).
lndeed, where jurisdictional facts are disputed, the Court has
the power and the obligation to consider matters outside the
pleadingsr such as affidavits, documents, and testimony, to
determine whether jurisdiction exists. §§e Anglo-Iberia
Underwriting Mgmt. Co. v. P.T. Jamsostek, 600 F.3d 171, 1?5 (2d
Cir. 2010}; APWU v. Potter, 343 F.Bd 619, 62? (Zd Cir. 2003);

Kamen v. Am. Tel. & Tel. Co., 791 F.Zd 1006, 1011 (2d Cir.

 

1986). ln so doing, the Court is guided by the body of
decisional law that has developed under Rule 56 of the Federal
Rules of Civil Procedure. §§men, 791 F.2d at 1011.

When presented with a motion to dismiss under Rule 12(b)(1)

for lack of subject matter jurisdiction, and a motion to dismiss

on other grounds, the first issue is whether the Court has the
subject matter jurisdiction necessary to consider the merits of
the action. See Rhulen Agency, lnc. v. Ala. Ins. Guar. Ass'n,
896 F.Zd 674, 678 (Zd Cir. 1990).
II.

The following facts are accepted for the purposes of the
pending motion.

ln the mid~l980s plaintiff Clint Eastwood began providing
money to support the work of Dr. Harry B. Demopoulos. {Compl.
ll 3, 47.} Dr. Demopoulos was a medical researcher who was
exploring glutathione, an antioxidant used to treat diabetes and
other serious diseases. {ld; I 36.) Dr. Demopoulos operated
various businesses devoted to the research of glutathione and to
the development of glutathione into pharmaceutical commerce.
(ld;) One of those businesses, founded on July 28, 1981, was
Antioxidant Pharmaceuticals Corporation (“APC”). (ld; T 46.)
APC.was formed to research and develop antioxidant nutrient
supplements for the over-the-counter consumer healthcare market.
<Ld.)

From 1985 to 1996, Eastwood made large monetary loans, both

to Dr. Demopoulos and to APC, to support Dr. Demopoulos's cause.

In 1985, Eastwood loaned APC $300,000. (Id. 8 48.) In 1994,
Eastwood gave APC $43,440. (Id. T 51.) And in 1996, Eastwood
loaned Dr. Demopoulos $150,000. (Id. I 52.) Dr. Demopoulos

 

used the money from Eastwood “in pursuit of glutathione.” (l_dw.W
T 53.)

Dr. Demopoulos's work proved fruitful, and from 1997 to
2002 Dr. Demopoulos filed applications for six United States
patents relating to glutathione (the “U.S. APC Patents”). (ld;
I 54.)1 On December 8, 1999, Dr. Demopoulos executed an
assignment to APC of all rights, title, and interest in the U.S.
APC Patents, which were still applications at that time. (£d;
L 55.) Between December 12, 2000, and May 24, 2005, the U.S.
APC Patents issued from the United States Patent and Trademark
Office (“USPTO”). (ld; T 56.)2

ln 199?, Dr. Demopoulos, who had not yet repaid Eastwood
for his investments, agreed with Eastwood to convert the debt he
owed Eastwood into stock in APC. (ld; ii 59-60.) On September
24, 1997, APC issued 351,650 company shares to the Eastwood
Trust as repayment for the initial $300,000 loan Eastwood
provided in 1985. {ld; II 61-62.)

On December 26, 2001, the New York State Department of

State issued a dissolution by proclamation against APC, which

 

l Those patents are: 6,159,500; 6,350,46?; 6,204,248; 6,423,687;
6,896,899; and 6,586,404. (Compl. I 54.)

2 In December 1997, Dr. Demopoulos filed two applications for
international patents relating to glutathione (the “International APC
Patents”) (application numbers: CA 2276183 C and EP 0957901 Bl). (Compl.
I 57.) The International APC Patents issued in 2009. (ld; T 58.)

 

 

rendered the company “inactive.” (ld; I 64.) The Eastwood
Trust owned over 300,000 shares of APC, but the plaintiffs
allege they were unaware that APC was rendered inactive. (ld;)
Despite being defunct, business operations of APC continued.
(ld; I 66). Indeed, APC was still filing appiications for
patents after it was dissolved. (ld; I 67.)

In November 2003, the technically defunct APC issued

another stock certificate to the Eastwood Trust for 648,350

company shares. (ld. I 69.) Around the same time, another of
Dr. Demopoulos's companies -- ThyoGen Pharmaceuticals ~M gave
400,000 shares to the Eastwood trust. (ld. L 71.) ThyoGen,

like APC, had been dissolved by the New York State Department of
State on December 26, 2001, without the plaintiffs’ knowledge.
(l§; i 64.)

On February 9, 2006, the Eastwood Trust loaned $125,000 to
Dr. Demopoulos “to support Dr. Dempoulos'[s] glutathione
pursuits.” (ld; I ?2.)

In addition to APC, Dr. Demopoulos had a number of
businesses that operated in the medical products space. ln
December 2011, two of Dr. Demopoulos’s businesses, The
Glutathione Corporation and the Redox & Signaling Pharmaceutical
Holdings Corporation, issued over a million shares in their

respective companies to the Eastwood Trust. (Id. I 75.)

 

 

 

 

ln late 2014, defendant Kevin Davis began working with Dr.

Demopoulos. (ld. T 79.) The plaintiffs allege that Davis was
brought on to consolidate Dr. Demopoulos's businesses. (ld.
II 81-82.) Davis sought to create a “more efficient corporate

structure” by organizing Dr. Demopoulos’s businesses under one
corporate umbrella. (ld;) MDC New York was created around that
time to heip facilitate that goal. {§d; LI 5, 81-82.) The
plaintiffs claim that this was when the defendants began to
assert “control and authority over Dr. Demopoulos'[s]
glutathione business and tangible and intangible property, such
as the U.S. APC Patents and Internationai APC Patents.” (§d;

i 80.)

On February 9, 2016, Dr. Demopoulos suffered a “massive
stroke.” (ld; T 91.)

The U.S. APC Patents remained in the name of APC -- despite
the company’s being defunct ~~ until 2016. (§d; FI 90, 94.) In
late February 2016, defendant MDH was formed. (;d; I 94.) In
February or March 2016, MDH and APC entered into a subscription
agreement whereby APC transferred all right, titie, and interest

in the U.S. APC Patents to MDH in exchange for ten membership

units in MDH. (ld. II 94-95.) Dr. Demopoulos, as CEO of APC,

 

 

 

signed the subscription agreement on behalf of APC. (Id. L 97.)3
An unidentified manager signed on behalf of MDH. (ld. I 99.)

APC did not hold a shareholder vote to consent to or ratify the

assignment. (Id. T 103.) The plaintiffs also allege that APC
did not actually receive membership units from MDH. (id.
§ 106.)

On June 20, 2016, Dr. Demopoulos and Davis filed a
nonprovisional patent application with the USPTO for patent
number 9,901,611 (“the ‘611 patent”). (ld; TT 125-26.) Dr.
Demopoulos had previously filed a provisional application for
this patent on June 19, 2015.4 (ld; I 121.) Dr. Demopoulos was
listed as the sole inventor on the provisional application.

(§§i:m i 122.) However, the nonprovisional application listed two
inventors, Dr. Demopoulos and Davis, and “include[d] additional
technical explanations and examples of glutathione treatment,
formulations, and methods.” (ld; II 126, 158.) The complaint
does not state whether the provisional application was assigned
to any person or company, but the nonprovisional application was
assigned to MDC Nevada or MDC New York by Davis. (ld; i 130.)

The plaintiffs assert that Dr. Demopoulos never assigned away

 

3 The plaintiffs allege that Dr. Demopoulos's full signature on the
subscription agreement read, “Harry B. Demopoulos By [illegible] Attorney in
Fact.” (Compl. I 98.)

4 The application was assigned Provisional Serial No. 62/182,229 and
entitled “Glutathione Formulation and Method of Use.” (Compl. I 121.)

 

 

 

his interest in the ‘611 patent. (Pls.' Opp’n at 3.) However,
the ‘611 patent lists MDC New York as the assignee of the
patent. (Defs.' Ex. l.) And the lnventor Substitute Statement
for Dr. Demopoulos confirms that Dr. Demopoulos was obligated to
assign the ‘611 patent to MDC. (Defs.’ Reply Ex. E.) The
plaintiffs do not allege that either the provisional application
or the nonprovisional application of the ‘611 patent were
assigned to APC or the Eastwood Trust.

Between June 20, 2016, and November 23, 2016, Dr.
Demopoulos and Davis filed applications for two international
patents5 that are currently pending examination. (§d; 8 132.)
Both Dr. Demopoulos and Davis were listed as inventors on these
applications. Kld;) The plaintiffs claim that both of the
international applications are related to the technology set
forth in the APC Patents and that one of the international
applications -- number PCT/US/2016/038381 (“the ‘381
application”) -- derived from the provisional application for
the ‘611 patent, which listed Dr. Demopoulos as the sole
inventor. (§d; II 133-34.)

On February 14, 2017, the defendants’ lawyers filed with
the USPTO the assignment papers by which Dr. Demopoulos and his

co-inventor transferred the U.S. APC Patents to APC in 1999.

 

5 The applications have pending application numbers PCT/US/2016/038381
and PCT/US/2016/063616. (Compl. T 132.}

 

 

 

 

 

 

 

(l§; l 104.) That same day, the attorneys filed with the USPTO
the subscription agreement between APC and MDH, that transferred
the right, title, and interest in the U.S. APC Patents from APC
to MDH. (ld;) The ‘611 patent and the ‘381 application were

not a part of this transfer. (ld. Ii 54, 10é.)

 

III .

The plaintiffs assert eight claims, four federal patent

 

claims and four state law claims. All of the plaintiffs'
federal patent claims center on a single contention: that the
defendants nefariously included Davis's name as an inventor on
the ‘611 patent and the ‘381 application in order to swindle the
patents from Dr. Demopoulos and APC’s shareholders. The
plaintiffs argue that Davis was able to transfer ownership of
the ‘611 patent and the ‘381 application to MDC Nevada or MDC
New York only because he was wrongfully listed as an inventor.
The plaintiffs claim that if Davis had not been included as an
inventor and, thus, unable to transfer the ‘611 patent and the
‘381 application to MDC Nevada or MDC New York, the ‘611 patent
and the ‘381 application would belong to Dr. Demopoulos and,
although unclear how, the APC shareholders. The plaintiffs seek
correction of inventorship to strike Davis’s name from the ‘611
patent and the ‘381 application as well as a declaration that

the ‘611 patent and the ‘381 application derive from Dr.

Demopoulos's provisional application for the ‘611 patent, which
did not include Davis's name as an inventor.

The plaintiffs' state law claims are for a declaration of
ownership of the ‘681 patent, the ‘3Bl application, and the U.S.
and lnternational APC Patents,6 as well as for conversion, unjust
enrichment, and constructive trust. In essence, the plaintiffs
claim that the defendants have wrongfully deprived them of their
rights to that intellectual property.

A.

The defendants assert that the plaintiffs’ federal patent
claims should be dismissed pursuant to Federal Rule of Civil
Procedure l2(b)(1) because the plaintiffs do not have standing
to bring those claims and that the state law claims should be
dismissed because there is no supplemental jurisdiction absent
the federal claims.

“Once a patent issues . . . 35 U.S.C. § 256 provides a
private right of action to challenge inventorship, and such a
challenge arises under [28 U.S.C. ]§ 1338(a).” HIF Bio, lnc. v.

Yung Shin Pharm. lndus. Co., 600 F.3d 1347, 1354 (Fed. Cir.

 

 

5 The plaintiffs’ fifth claim requests a declaration that APC is the sole
owner of the ‘611 patent, ‘381 application, the U.S. APC Patents that were
transferred to MDH in the subscription agreement, and the lnternational APC

 

Patents. Because this is a claim of ownership, it is claim based on state
law. See StoneEagle Servs., lnc. v. Gillman, 746 F.3d 1059, 1063 (Fed. Cir.
2014) (“[0]wnership is typically a question of state law.”); see also id. at

 

1062 (“[T]he Declaratory Judgment Act is not an independent basis for subject
matter jurisdiction.”).

10

 

 

 

2010). However, “a plaintiff seeking correction of inventorship
under § 256 can pursue that claim in federal court only if the
requirements for constitutional standing -~ namely injury,
cansation, and redressability -- are satisfied.” Larson v.

Correct Craft, lnc., 569 F.3d 1319, 1326 (Fed. Cir. 2009). A

 

plaintiff challenging inventorship meets the Article III burden
by showing an “ownership interest” in the patent, id; at 1327, a
“concrete financial interest” in the patent, Chou v. Univ. of
§hi;, 254 F.3d 1347,r l359 (Fed. Cir. 2001), or a “concrete and
particularized reputational injury” arising from the omission as

a named inventor on the patent, Shukh v. Seagate Tech., LLC, 803

 

F.3d 659, 663 (Fed. Cir. 2015). The plaintiffs argue that they
have standing to assert their federal priority and inventorship
claims because the Eastwood Trust has an ownership or financial
interest in the ‘611 patent and the ‘381 application and because
the Eastwood Trust is a creditor of Dr. Demopoulos. None of the
plaintiffs’ arguments are persuasive.

1.

The plaintiffs argue that standing is satisfied because the
Eastwood Trust owns the ‘611 patent and the ‘381 application.
Their argument is not supported by the pleadings. lt is plain
that none of the plaintiffs -- including the Eastwood Trust ~-
own the ‘611 patent or the ‘381 application. The plaintiffs do

not allege in the complaint that the Eastwood Trust was ever

11

 

 

 

assigned the rights to the ‘611 patent or the ‘381 application.
Rather, according to the complaint, Davis assigned the rights of
the ‘611 patent to MDC Nevada (or, alternatively, MDC New York),
(Compl. L 130), and MDC Nevada {and/or its alter egos) asserts
ownership of the ‘381 application, (id; I 135). Thus, the
plaintiffs have not alleged ownership of the ‘611 patent or the
‘381 application.

2.

The plaintiffs alternatively argue that standing is
satisfied because the Eastwood Trust has a financial interest in
the ‘611 patent and the ‘381 application as a shareholder of
various of Dr. Demopoulos’s companies. The plaintiffs do not
allege that they own shares in MDC Nevada (or MDC New York) ~~
the entity the plaintiffs claim own the ‘611 patent and the ‘381
application. Rather, the plaintiffs assert that the Eastwood
Trust owns shares in companies, such as APC, that own an
interest in MDH, and that MDH has an interest in MDC Nevada and
MDC New York.

The plaintiffs argue that this connection to the ‘6ll
patent and the ‘381 application as shareholders twice removed is

sufficient to assert standing under Chou v. University of

 

Chicago, 254 F.3d 1347 (Fed. Cir. 2001). But the plaintiffs’
purported indirect interest in the ‘611 patent and the ‘3Bl

application is nothing like the plaintiff's interest in Chou.

12

 

 

 

 

 

 

ln §hpg, the plaintiff was a graduate student and postdoctoral
research assistant at the University of Chicago. §d; at 1353.
Under university policy, inventors were required to assign their
interest in any inventions to the university. ld; However,
inventors listed on a patent would be credited with 25 percent
of the gross royalties and up-front payments from licensing of
the patent, as well as 25 percent of the stock of new companies
formed based on the invention. §§; The plaintiff alleged that
she was not listed as an inventor on a patent that she helped
develop and sued under § 256 for correction of inventorship.
ld; After the district court dismissed the case for lack of
standing, the Federal Circuit Court of Appeals reversed. §d; at
1353. The appellate court held that the plaintiff’s entitlement
to proceeds from.licensing and stock were a “concrete financial
interest in the patent, albeit an interest less than ownership.”
ld; at 1359. Although the plaintiff did not have an expectation
of ownership in the patent -- because she was required to assign
her rights to the university -- she had still shown that she
would lose her entitlement to licensing fees and stock if she
was not listed as an inventor. ld; at 1358. Therefore, the
court held that she had alleged standing. ld;

The plaintiffs here have not alleged any similar “concrete
financial interest” in the ‘611 patent or the ‘381 application.

None of the plaintiffs allege that they were inventors of the

13

 

 

‘611 patent or the ‘381 application. The only financial
interest in the ‘611 patent and the ‘381 application the
plaintiffs allege is that the Eastwood Trust is a shareholder of
companies that have an ownership interest in MDH, which has an
ownership interest in the MDC entity that owns the ‘6ll patent
and the ‘381 application. That isinot a “concrete financial

interest” sufficient to confer standing. See Hall v. Cargill,

 

inp;, 02cv156, at 5 (S.D. Ga. May 24, 2005) (holding that a
shareholder of a company that owned the patents at issue lacked
.standing to sue under § 256 because V[t]he rise and fall of the
value of . . . stock is simply too attenuated to establish a
concrete financial interest in the . . . patents to confer
standing”).7

3.

The plaintiffs also summarily argue that they have standing
because the Eastwood Trust has an interest in the ‘6l1 patent
and the ‘381 application as a creditor of Dr. Demopoulos. The
plaintiffs do not provide any reason why they should be allowed

to assert claims for the ‘611 patent and the ‘381 application

 

7 The plaintiffs allege that Davis assigned his rights to the ‘611 patent
to an MDC entity but that Dr. Demopoulos did not. However, the ‘611 patent
lists MDC New York as the assignee of the patent. (Defs.’ Ex. 1.) And the
Inventor Substitute Statement for Dr. Demopoulos confirms that Dr. Demopoulos
was obligated to assign the ‘611 patent to MDC. (Defs.' Reply Ex. E.}

Moreover, even if Dr. Demopoulos had not assigned the rights to the ‘611
patent to MDC and Davis’s name were removed as an inventor, the plaintiffs
have not plausibly pleaded that they would be entitled to the ‘61l patent or
the ‘381 application.

14

 

 

 

merely because the Eastwood Trust is a creditor of Dr.
Demopoulos. The plaintiffs do not allege that they hold a
security interest or that they can claim any right in the ‘61l
patent or the ‘381 international application based on loans to
Dr. Demopoulos. ln short,r the plaintiffs have failed to allege
a chain of title that would entitle them to any ownership or
financial interest in the ‘611 patent or the ‘381 application.
* * *

At bottom, the plaintiffs fail to allege that the Eastwood
Trust, or any of the other plaintiffs, have or ever had any
interest in the ‘611 patent or the ‘381 application. Rather,
the plaintiffs allege that Davis wrongfully caused the
conversion of the ‘611 patent and the ‘381 application. But
that claim requires them to succeed on state law claims before
bringing federal inventorship or priority claims. When a patent
claimant depends on a state law remedy to achieve a sufficient
claim.to the patent, the claimant lacks standing to assert the

patent claim. First Data Corp. v. lnselberg, 870 F.3d 1367,

 

1375 (Fed. Cir. 2017) (affirming dismissal of a complaint and
counterclaims in a related action for lack of jurisdiction where
the patent claims were premised on title to the patents and
would require the court to find assignment of the patents was

invalid under state law).

15

 

 

Therefore, because the plaintiffs do not have standing to
bring their inventorship or priority claims, counts one to four,
those claims are dismissed without prejudice.

B.

Because the plaintiffs' do not have standing to assert
their federal claims, the plaintiffs’ state law claims must also
be dismissed. “[I]f the jurisdiction-conferring patent claim is
dismissed for lack of standing, the district court cannot
exercise supplemental jurisdiction over surviving state~law
claims because there was never an Article 111 case or
controversy.” Larson, 569 F.3d at 1325-26. The Court has
dismissed the plaintiffs' claims for lack of standing and cannot
exercise supplemental jurisdiction over the plaintiffs’ state
law claims. Therefore, the plaintiffs’ state law claims, counts
five to eight, are dismissed without prejudice.

IV.

The defendants have also moved to dismiss the complaint for
failure to state a claim under Federal Rule of Civil Procedure
12(b)(6). Because the defendants’ Rule l2(b)(l} motion is
granted and the plaintiffs’ case is dismissed for want of
standing, the Court does not address the defendants’ 12(b)(6)

arguments.

16

 

 

 

CONCLUSION

The defendants' motion to dismiss the plaintiffs' complaint
is granted and the plaintiffs’ complaint is dismissed without
prejudice for lack of jurisdiction. The Court has considered
all of the arguments raised by the parties. To the extent not
specifically addressed, the arguments are either moot or without
merit. The Clerk of Court is directed to close all open motions
on the docket and to close this case.
SO ORDERED.

Dated: New York, New York q '
May 1, 2019 / /€V@W
t tr '
l John G. Koeltl
United States District Judge

 

 

17

 

 

 

